Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (PGPUB 2014/0333127) in view of Armstrong (US 10,689,082).
With respect to claim 1, Edwards teaches turboelectric distributed propulsion (TeDP) system comprising: 
an engine (paragraph 0037; 10); 
a generator (fig. 5, 52) comprising a plurality of control windings and a plurality of power windings, wherein the generator is driven by (paragraph 0037) the engine; 
a plurality of motors (fig. 5, 68), wherein the power windings of the generator are directly connected to power windings of the motors; and 
a plurality of bidirectional converters (70; paragraph 0022; bidirectional converter functions to provide power to plural motors), wherein the control windings of the generator and the motors are individually controlled (fig. 5, 166 individual control motors 68) by a respective one of the bidirectional converters.
Edwards does not teach the generator directly connected to windings of motor.
	Armstrong teaches a plurality of motors, wherein the power windings of the generator are directly connected to power windings of the motors (fig. 1, electric 10 from generator 8 is directly connected to motor 16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have motor receive power directly from generator, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 2, Edwards teaches wherein the plurality of bidirectional converters have a common direct current (DC) bus (fig. 4, 62).
With respect to claim 3, Edwards teaches wherein the DC bus is fed by an energy storage system (fig. 4, 72) when it is a hybrid TeDP, or a DC bus of a back-to-back converter which takes the generator power windings as the primary AC power source when it is a regular TeDP.
With respect to claim 4, Edwards teaches wherein mechanical power is converted to three-phase electrical power in stator windings of the generator (paragraph 0037).
With respect to claim 5, Edwards does not explicitly teach wherein the power windings of the generator are directly connected to power windings of the motors via an alternative current (AC) bus.
Armstrong teaches wherein the power windings of the generator are directly connected to power windings of the motors via an alternative current (AC) bus (fig. 1, bus/electric 10 from generator 8 is directly connected to motor 16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have motor receive power directly from generator, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With respect to claim 6, Edwards teaches turboelectric distributed propulsion (TeDP) system comprising: 
a first brushless doubly-fed machine (BDFM) (52); and 
a second BDFM (54), 
wherein the first BDFM is configured as a generator, and the second BDFM is configured as a motor (paragraph 0037; operate as generator and as motors in starting mode).
With respect to claim 7, Edwards teaches wherein the generator is a stand-alone generator and the second BDFM is a propulsive motor (paragraph 0037; operate as generator and as motors in starting mode).
With respect to claim 8, Edwards does not explicitly teach wherein each of the BDFMs comprises a power winding and a control winding.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have motor with power and control windings, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 9, Edwards does not explicitly teach wherein a terminal voltage of each power winding is equal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have motor winding with same voltage since it was commonly known in the art that motor windings receives equivalent voltages.
With respect to claim 10, Edwards teaches when in self-start mode, the generator operates as a motor, and the motor operates in generating mode (paragraph 0037; operate as generator and as motors in starting mode).
With respect to claim 11, Edwards teaches turboelectric distributed propulsion (TeDP) comprising 
a plurality of brushless doubly-fed machines (BDFMs) (paragraph 0036) configured for use with an aviation application (abstract).
With respect to claim 12, Edwards teaches further comprising an inverter (70) and a controller (76).
With respect to claim 13, Edwards does not explicitly teach further comprising three 120-kW BDFMs and three SiC-based two- level 75-kW three-phase inverters.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to motor rated at 120-kW and inverters rated at 75-kW, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 14, Edwards does not explicitly teach wherein each BDFM comprises an 8-pole power winding (PW) in the outer two layers and 4-pole control winding (CW) in the inner two layers, and a 6-pole rotor with four pieces of flux guides on each pole.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to motor contain 8 power poles and 4 control poles, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 15, Edwards does not explicitly teach wherein each BDFM is configured to allow a rotational speed up to 12,000 rpm while minimizing the flux leakage and enhancing the electromagnetic coupling between the two windings.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to motor rotate up to 12k rpm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 16, Edwards does not explicitly teach wherein each BDFM is configured to provide 95-NM peak torque, 95% efficiency at 12,000-rpm rated speed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to system operate with 95% efficiency, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 19, Edwards teaches further configured for aviation variable-frequency power generation (paragraph 0037; last sentence).
With respect to claim 20, Edwards teaches further configured for aviation propulsion (abstract).
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (PGPUB 2014/0333127) in view of Malkamaki et al (PGPUB 2018/0252158).
With respect to claim 18, Edwards does not explicitly teach further comprising vector control and field-oriented control (FOC) configured to operate the BDFMs in generating and motoring mode, respectively.
Malkamaki teaches further comprising vector control (paragraph 0100) and field-oriented control (FOC) configured to operate the BDFMs in generating and motoring mode, respectively.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control motor of Edwards with vector control since it was commonly known in the art to operate motor with field-oriented (FOC) control, as is taught by Malkamaki.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846